DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-52, 54-62 and 64-66 are pending in this office action.
Claims 45 and 56 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-47, 51-59, 61, 62 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-7 of U.S. Patent No. 10,250,514 B2 in view of Bentley et al (US 2008/0034104 A1) .See table below
Current Application 16/288,591
Patent 10,250,514 B2
Claim 45
Claim 1
Claim 46
Claim 1
Claim 47
Claim 1
Claim 51
Claim 2
Claim 52
Claim 1
Claim 54
Claim 4
Claim 55
Claim 1
Claim 56
Claim 5
Claim 57
Claim 1
Claim 58
Claim 1
Claim 61
Claim 7
Claim 62
Claim 1
Claim 59
Claim 1
Claim 64
Claim 1


	Patent 10,250,514 B2 does not explicitly disclose wherein the transmitter is configured for use over a private wireless local area network; wherein the receiver is configured for use over the private wireless area network such that the first and second devices are communicatively coupled over the private area network ; a base station 
	Bentley teaches disclose wherein the transmitter is configured for use over a private wireless local area network; wherein the receiver is configured for use over the private wireless area network such that the first and second devices are communicatively coupled over the private area network; a base station communicatively connected to the private local area network configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, and (d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device for synchronization with the data packet (Bentley: Fig. 1: [0073], [0076] camera 103 or 130 captures user 150 video and transmit to database 172, or see also [0079], camera 104 captures user 150 video and combine and broadcasts/broadcast network).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel wherein the transmitter is configured for use over a private wireless local area network; wherein .

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 10/29/2021 have been fully considered but they are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-51, 53, 56-61, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Bentley et al (US 2013/0271602 A1).

Regarding claim 45, Ariel teaches a communications system for sending a data packet, comprising: 
a) a first device (Ariel: Figs. 3 and 4; [0030] a transmitter), comprising: 
	i) a processor, the processor configured to compose an addressing bitmask and, address the data packet with the bitmask and, ii) a transmitter connected to the processor for transmitting the addressed data packet  (Ariel: Fig. 3; [0002]; [0008], a transmitter transmitting IP packets (data packet) to a receiver, packets appended with CRC (bitmask)), and
(iii) wherein the transmitter is configured for use over a private wireless local area network (Ariel: Fig. 1; [0006], [0142] the channel 50 may be a wireless local area network);
	b) a second device, comprising: 
		i) a receiver for receiving the addressed data packet; and, ii) a processor attached to the receiver, the processor configured to perform a bitmask test on the bitmask contained in the addressed data packet such that, if the test is failed, then the addressed data packet is discarded (Ariel: Fig. 3; [0002]; [0008], a receiver receiving IP packets (data packet) from the transmitter, packets appended with CRC (bitmask); the receiver processing the CRC to detect error and discard the packets);
Ariel: Fig. 1; [0006], [0142] the channel 50 may be a wireless local area network);
	Ariel does not explicitly disclose (c) a base station communicatively connected to the private local area network, (d) a video camera configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, the video camera connected to a second network that is independent of the private wireless local area network, and (e) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to the base station via the private area network (ii) the base station is configured to store the data packet on an at least one storage device and (iii) the video camera is configured to transmit the at least one video image to the at least one storage device via the second network, the at least one video image provided for synchronization with the data packet.  
	Bentley teaches 
(c) a base station communicatively connected to the private local area network (Bentley: Fig. 1; [0073], [0076] database 172/base station connected to the network of sensors 111/local area network, or see also [0079], sensor 111 communicates with base station 106), 
(d) a video camera configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, the video camera connected to a second network that is independent of the private wireless Bentley: Fig. 1: [0073], [0076] camera 103 or 130 captures user 150 video and transmit to database 172, or see also [0079], camera 104 captures user 150 video and combine and broadcasts/broadcast network).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel to having c) a base station communicatively connected to the private local area network, (d) a video camera configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, the video camera connected to a second network that is independent of the private wireless local area network, and (e) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to the base station via the private area network (ii) the base station is configured to store the data packet on an at least one storage device and (iii) the video camera is configured to transmit the at least one video image to the at least one storage device via the second network, the at least one video image provided for synchronization with the data packet as disclosed by Bentley to provide a system for data mining and motion event recognition (Bentley: [0015]).

Regarding claim 56, Ariel teaches a method for communicating a data packet, comprising: (a) a processor in a first device performing the steps of: 
i) composing an addressing bitmask; ii) addressing the data packet with the bitmask; b) a transmitter in the first device transmitting the addressed data packet (Ariel: Fig. 3; [0002]; [0008], a transmitter transmitting IP packets (data packet) to a receiver, packets appended with CRC (bitmask)) over a private wireless local area network (Ariel: Fig. 1; [0006], [0142] the channel 50 may be a wireless local area network);
	c) a receiver in a second device receiving the addressed data packet over the private wireless area network such that the first and second devices are communicatively coupled over the private area network; d) a processor in the second device performing a bitmask test on the bitmask contained in the addressed data packet such that, if the test is failed, then the addressed data packet is discarded (Ariel: Fig. 3; [0002]; [0008], a receiver receiving IP packets (data packet) from the transmitter, packets appended with CRC (bitmask); the receiver processing the CRC to detect error and discard the packets). 	Ariel does not explicitly disclose (c) a base station communicatively connected to the private local area network, (d) a video camera configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, the video camera connected to a second network that is independent of the private wireless local area network, and (e) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to the base station via the private area network (ii) the base station is configured to store 
	Bentley teaches 
(c) a base station communicatively connected to the private local area network (Bentley: Fig. 1; [0073], [0076] database 172/base station connected to the network of sensors 111/local area network, or see also [0079], sensor 111 communicates with base station 106), 
(d) a video camera configured to record at least one video image of a user of the first device and/or the second device while the communications system is in use, the video camera connected to a second network that is independent of the private wireless local area network  and (e) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to the base station via the private area network (ii) the base station is configured to store the data packet on an at least one storage device  and (iii) the video camera is configured to transmit the at least one video image to the at least one storage device via the second network  the at least one video image provided for synchronization with the data packet (Bentley: Fig. 1: [0073], [0076] camera 103 or 130 captures user 150 video and transmit to database 172, or see also [0079], camera 104 captures user 150 video and combine and broadcasts/broadcast network).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel to having 

Regarding claims 46 and 57, Ariel in view of Bentley teaches wherein:  2Appl. No. 16/288,591 Preliminary Amendment(a) the processor of the first device is further configured to segment the addressed data packet into at least one datagram (Ariel: Fig. 3; [0002], packets split into segments/datagrams); (b) the transmitter of the first device transmits the addressed data packet as a part of the at least one datagram, the at least one datagram being transmitted using a multi-casting protocol (Bentley: Fig. 1; [0022], [0028], [0073] broadcasting used); (c) the receiver of the second device receives the addressed data packet as a part of at least one datagram; and, (d) the processor of the second device is further configured to reconstitute the data packet from the at least one datagram  (Ariel: Figs. 3 and 5; [0008]-[0011], receiver receiving packets and performing decoding to recover original packets).
Regarding claims 47 and 58, Ariel in view of Bentley teaches wherein: the datagrams are User Datagram Protocol (UDP) datagrams (Ariel: Fig. 3; [0139], UDP; Bentley: [0068]); and, the multi-casting protocol uses the Internet Protocol multi-casting (IP multicasting) protocol (Bentley: Fig. 1; [0022], [0028], [0073] broadcasting used).  

Regarding claims 48 and 59, Ariel in view of Bentley teaches wherein the at least one storage device is coupled to a processor to provide the data packet and the at least one video image to the processor, the processor configured to synchronize the data packet with the at least one video image (Bentley: Fig. 1; [0073] database mixes and capture data and video data; [0079], 104 combines capture data and video data).
  
Regarding claim 49, Ariel in view of Bentley teaches the communications system of claim 48, wherein the processor is part of the base station and is further configured to manage the communications system (Bentley: Fig. 1; [0073], database 172/base station).  

Regarding claim 50, Ariel in view of Bentley teaches wherein the at least one video image is of a user of the second device (Bentley: Fig. 1; [0073], [0079], camera 103, 130 or 104). 
 
Regarding claims 51 and 60, Ariel in view of Bentley teaches wherein the data packet is a Real-time Transport Protocol (RTP) packet (Ariel: Fig. 3; [0139], RTP).  

Regarding claims 54 and 61, Ariel in view of Bentley teaches wherein the transmitter of the first device is a direct RF broadcast transmitter, and the receiver of the second device is a direct RF broadcast receiver (Bentley: Fig. 1; [0022], [0028], [0073] broadcasting used).  

Regarding claims 65 and 66, Ariel in view of Bentley teaches wherein the second network is the Internet and the base station is communicatively coupled to the storage device via the Internet (Bentley: Fig. 1).

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Bentley et al (US 2013/0271602 A1) in view of Kazui et al (US 2014/0201798 A1).

Regarding claims 52 and 62, Ariel in view of Bentley does not explicitly disclose wherein the encoded audio data is encoded with pulse code modulation. 
Ramamurthy teaches encoding audio data with pulse code modulation (Kazui: [0076]; [0085]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel in view of Bentley wherein the encoded audio data is encoded with pulse code modulation as disclosed by Ramamurthy in order to provide a system for video multiplexing (Kazui: Abstract). 

Claims 55 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Bentley et al (US 2013/0271602 A1) in view of Ramamurthy et al (US 2015/0092652 A1).
Regarding claims 55 and 64, Ariel in view of Bentley does not explicitly disclose wherein the private wireless local area network uses at least one IEEE 802.11 standard. 
Ramamurthy teaches wherein the private wireless local area network uses at least one IEEE 802.11 standard (Ramamurthy: Fig. 1; [0002]; [0026], 802.11 LAN).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel in view of Bentley wherein the private wireless local area network uses at least one IEEE 802.11 standard as disclosed by Ramamurthy in order to provide a wireless multicast communication (Ramamurthy: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478